JBGR, LLC v Chicago Tit. Ins. Co. (2021 NY Slip Op 03447)





JBGR, LLC v Chicago Tit. Ins. Co.


2021 NY Slip Op 03447


Decided on June 2, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 2, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2017-08831
 (Index No. 35140/11)

[*1]JBGR, LLC, et al., respondents,
vChicago Title Insurance Company, appellant.


Fidelity National Law Group, New York, NY (Donald G. Davis of counsel), for appellant.
Oxman Law Group, PLLC, White Plains, NY (Marc S. Oxman of counsel), for respondents JBGR, LLC, Insure New York Agency, LLC, Hurney WR Golf, LLC, Dempsey WR Golf, LLC, and Walsh WR Golf, LLC.
Wickham, Bressler & Geasa, P.C., Mattituck, NY (Eric J. Bressler of counsel), for respondent Elliott WR Golf, LLC.

DECISION & ORDER
In an action to recover damages for breach of a title insurance policy, the defendant appeals from an order of the Supreme Court, Suffolk County (Elizabeth H. Emerson, J.), dated August 2, 2017. The order, insofar as appealed from, denied the defendant's motion for leave to amend the answer.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, in light of our determination on two related appeals (see JGBR, LLC v Chicago Title Ins. Co., _____ AD3d _____ [Appellate Division Docket Nos. 2018-13829, 2018-13831; decided herewith]).
DILLON, J.P., MILLER, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court